Exhibit 10.0

 

ARDELYX, INC.

SECOND AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT

This Second Amended and Restated Change in Control Severance Agreement (the
“Agreement”) is made and entered into this 7th day of May 2018 by and between
Elizabeth Grammer (the “Executive”) and Ardelyx, Inc. (the “Company”), effective
as January 16, 2018 (the “Effective Date”). This Agreement amends and restates
in its entirety that certain Amended and Restated Change in Control Severance
Agreement by and between Executive and the Company effective as of June 6, 2014
(the “Prior Agreement”)

R E C I T A L S

A.        It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change in
control.  The Board of Directors of the Company (the “Board”) recognizes that
such consideration as well as the possibility of an involuntary termination or
reduction in responsibility can be a distraction to Executive and can cause
Executive to consider alternative employment opportunities.  The Board has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication and objectivity of
Executive, notwithstanding the possibility, threat or occurrence of such an
event.

B.         The Board believes that it is in the best interests of the Company
and its stockholders to provide Executive with an incentive to continue
Executive’s employment and to motivate Executive to maximize the value of the
Company upon a Change in Control (as defined below) for the benefit of its
stockholders.

C.         The Board believes that, in connection with the Executive’s promotion
to Executive Vice President, General Counsel, it is imperative to provide
Executive with severance benefits consistent with those of the Company’s other
Executive Vice Presidents, with such severance benefits triggered upon certain
terminations of Executive’s service to the Company and that enhance Executive’s
financial security and provide incentive and encouragement to Executive to
remain with the Company notwithstanding the possibility of such an event.

D.        The Board believes that it is in the best interests of the Company and
its stockholders to provide Executive with certain transition payments as an
incentive to join the Company.

E..        Certain capitalized terms used in this Agreement are defined in
Section 8  below.

The parties hereto agree as follows:

1.         Term of Agreement.  This Agreement shall become effective as of the
Effective Date and terminate upon the date that all obligations of the parties
hereto with respect to this Agreement have been satisfied.







--------------------------------------------------------------------------------

 



2.         At-Will Employment.  The Company and Executive acknowledge that
Executive’s employment is and shall continue to be “at-will,” as defined under
applicable law.  If Executive’s employment terminates for any reason, Executive
shall not be entitled to any payments, benefits, damages, awards or compensation
other than as provided by this Agreement.

3.         Covered Termination Other Than During a Change in Control Period.  If
Executive experiences a Covered Termination other than during a Change in
Control Period, and if Executive delivers to the Company a general release of
all claims against the Company and its affiliates in a form acceptable to the
Company (a “Release of Claims”) that becomes effective and irrevocable within
sixty  (60) days, or such shorter period of time specified by the Company,
following such Covered Termination, then in addition to any accrued but unpaid
salary, bonus, vacation and expense reimbursement payable in accordance with
applicable law, the Company shall provide Executive with the following:

(a)        Severance.  Executive shall be entitled to receive an amount equal to
nine (9)  months of Executive’s Base Salary payable in substantially equal
installments in accordance with the Company’s normal payroll policies, less
applicable withholdings, with such installments to commence as soon as
administratively practicable following the date the Release of Claims is not
subject to revocation and, in any event, within sixty (60) days following the
date of the Covered Termination.

(b)        Continued Healthcare.  If Executive elects to receive continued
healthcare coverage pursuant to the provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company shall
directly pay, or reimburse Executive for, the premium for Executive and
Executive’s covered dependents through the earlier of (i) the first (1st)
 anniversary of the date of Executive’s termination of employment and (ii) the
date Executive and Executive’s covered dependents, if any, become eligible for
healthcare coverage under another employer’s plan(s).  Notwithstanding the
foregoing, (i) if any plan pursuant to which such benefits are provided is not,
or ceases prior to the expiration of the period of continuation coverage to be,
exempt from the application of Section 409A of the Code under Treasury
Regulation Section 1.409A-1(a)(5), or (ii) the Company is otherwise unable to
continue to cover Executive under its group health plans without penalty under
applicable law (including without limitation, Section 2716 of the Public Health
Service Act), then, in either case, an amount equal to each remaining Company
subsidy shall thereafter be paid to Executive in substantially equal monthly
installments. After the Company ceases to pay premiums pursuant to this Section
3(b), Executive may, if eligible, elect to continue healthcare coverage at
Executive’s expense in accordance the provisions of COBRA.

4.         Covered Termination During a Change in Control Period.  If Executive
experiences a Covered Termination during a  Change in Control Period,  and if
Executive delivers to the Company a Release of Claims that becomes effective and
irrevocable within sixty (60) days, or such shorter period of time specified by
the Company, following such Covered Termination, then in addition to





-2-

--------------------------------------------------------------------------------

 



any accrued but unpaid salary, bonus, vacation and expense reimbursement payable
in accordance with applicable law, the Company shall provide Executive with the
following:

(a)        Severance.  Executive shall be entitled to receive an amount equal to
one hundred percent of by the sum of: (i) Executive’s Base Salary and (ii)
Executive’s target annual bonus for the fiscal year of Executive’s termination,
in each case, at the rate in effect immediately prior to Executive’s termination
of employment payable in a cash lump sum, less applicable withholdings, as soon
as administratively practicable following the date the Release of Claims is not
subject to revocation and, in any event, within sixty (60) days following the
date of the Covered Termination.

(b)        Equity Awards.  Each outstanding equity award, including, without
limitation, each stock option and restricted stock award, held by Executive
shall automatically become vested and, if applicable, exercisable and any
forfeiture restrictions or rights of repurchase thereon shall immediately lapse,
in each case, with respect to one hundred percent (100%) of the shares subject
thereto.  To the extent vested after giving effect to the acceleration provided
in the preceding sentence, each stock option held by Executive shall remain
exercisable until the earlier of the original expiration date for such stock
option or the first anniversary of Executive’s Covered Termination.

(c)        Continued Healthcare.  If Executive elects to receive continued
healthcare coverage pursuant to the provisions of COBRA, the Company shall
directly pay, or reimburse Executive for, the premium for Executive and
Executive’s covered dependents through the earlier of (i) the first (1st)
 anniversary of the date of Executive’s termination of employment and (ii) the
date Executive and Executive’s covered dependents, if any, become eligible for
healthcare coverage under another employer’s plan(s).  Notwithstanding the
foregoing, (i) if any plan pursuant to which such benefits are provided is not,
or ceases prior to the expiration of the period of continuation coverage to be,
exempt from the application of Section 409A of the Code under Treasury
Regulation Section 1.409A-1(a)(5), or (ii) the Company is otherwise unable to
continue to cover Executive under its group health plans without penalty under
applicable law (including without limitation, Section 2716 of the Public Health
Service Act), then, in either case, an amount equal to each remaining Company
subsidy shall thereafter be paid to Executive in substantially equal monthly
installments.  After the Company ceases to pay premiums pursuant to this Section
4  (c), Executive may, if eligible, elect to continue healthcare coverage at
Executive’s expense in accordance the provisions of COBRA.

5.         Other Terminations.  If Executive’s service with the Company is
terminated by the Company or by Executive for any or no reason other than as a
Covered Termination, then Executive shall not be entitled to any benefits
hereunder other than accrued but unpaid salary, bonus, vacation and expense
reimbursement in accordance with applicable law and to elect any continued
healthcare coverage as may be required under COBRA or similar state law.

6.         Limitation on Payments.  Notwithstanding anything in this Agreement
to the contrary, if any payment or distribution Executive would receive pursuant
to this Agreement or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Section





-3-

--------------------------------------------------------------------------------

 



280G of the Code, and (b) but for this sentence, be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then such Payment shall
either be (i) delivered in full, or (ii) delivered as to such lesser extent
which would result in no portion of such Payment being subject to the Excise
Tax, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income taxes and the Excise Tax, results in the receipt
by Executive on an after-tax basis, of the largest payment, notwithstanding that
all or some portion the Payment may be taxable under Section 4999 of the Code.
The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
foregoing calculations.  The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.  The
accounting firm shall provide its calculations to the Company and Executive
within fifteen (15) calendar days after the date on which Executive’s right to a
Payment is triggered (if requested at that time by the Company or Executive) or
such other time as requested by the Company or Executive.  Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and Executive.  Any reduction in payments and/or
benefits pursuant to this Section 6  will occur in the following order: (1)
reduction of cash payments; (2) cancellation of accelerated vesting of equity
awards other than stock options; (3) cancellation of accelerated vesting of
stock options; and (4) reduction of other benefits payable to Executive.

7.         Definition of Terms.  The following terms referred to in this
Agreement shall have the following meanings:

(a)        Base Salary.  “Base Salary” means Executive’s annual base salary in
effect immediately prior to Executive’s termination (disregarding any reduction
in base salary that would give rise to Executive’s right to a Voluntary
Resignation for Good Reason).

(b)        Cause.  “Cause” means (i) Executive’s theft, dishonesty or
falsification of any employment or Company records that is non-trivial in
nature; (ii) Executive’s malicious or reckless disclosure of the Company’s
confidential or proprietary information or any material breach by Executive of
his or her obligations under the Confidential Information Agreement (as defined
below); (iii) the conviction of the Executive of a felony (excluding motor
vehicle violations) or the commission of gross negligence or willful misconduct,
where a majority of the non-employee members of the Board reasonably determines
that such act or misconduct has (A) seriously undermined the ability of the
Board or management of the Company to entrust Executive with important matters
or otherwise work effectively with Executive, (B) substantially contributed to
the Company’s loss of significant revenues or business opportunities, or (C)
significantly and detrimentally affected the business or reputation of the
Company or any of its subsidiaries; and/or (iv) the willful failure or refusal
by Executive to follow the reasonable and lawful directives of the Board or
Executive’s direct supervisor, provided such willful failure or refusal
continues after Executive’s receipt of reasonable notice in writing of such
failure or refusal and a reasonable opportunity of not less than 30 days to
correct the problem.  For the purpose of this Agreement, no act, or failure to
act, shall be considered “willful” unless undertaken by Executive with an
absence of good faith that this act, or failure to act, was in the best
interests of the Company.

(c)        Change in Control.  “Change in Control”  shall have the meaning set
forth in the Company’s 2014 Equity Incentive Award Plan, as it may be amended
from time to time,





-4-

--------------------------------------------------------------------------------

 



provided that such event must also constitute a “change in control event” as
defined in Treasury Regulation Section 1.409A-3(i)(5).

(d)        Change in Control Period.  “Change in Control Period” means the
period of time beginning three (3) months prior to and ending twelve (12) months
following a Change in Control.

(e)        Covered Termination.  “Covered Termination” means (a) an Involuntary
Termination Without Cause or (b) a Voluntary Resignation for Good Reason,
provided that such termination or resignation constitutes a Separation from
Service.

(f)        Good Reason Condition.  “Good Reason Condition” means that any of the
following are undertaken without Executive’s express written consent: (i) a
material diminution in Executive’s authority, duties, or responsibilities which
substantially reduces the nature or character of Executive’s position with the
Company; (ii)  a material reduction by the Company of Executive’s base salary as
in effect immediately prior to such reduction; (iii)  a relocation of
Executive’s principal office to a location more than fifty (50) miles from the
location of Executive’s principal office as of immediately prior to such
relocation, except for required travel by Executive on the Company’s business or
(iv)  any material breach by the Company of any provision of Executive’s
employment agreement or offer letter agreement which the Company does not cure
within 30 days following written notice thereof from Executive.

(g)        Involuntary Termination Without Cause.  “Involuntary Termination
Without Cause” means Executive’s dismissal or discharge by the Company other
than for Cause. The termination of Executive’s employment as a result of
Executive’s death or inability to perform the essential functions of his job due
to disability will not be deemed to be an Involuntary Termination Without Cause.

(h)        Separation from Service.  “Separation from Service” means Executive’s
termination of employment or service constitutes a “separation from service”
within the meaning of Treasury Regulation Section 1.409A-1(h).

(i)         Voluntary Resignation for Good Reason.  “Voluntary Resignation for
Good Reason” means Executive’s resignation as a result of a Good Reason
Condition in accordance with this subsection (i).  In order for a resignation to
constitute a Voluntary Resignation for Good Reason, Executive must provide
written notice to the Company of the existence of the Good Reason Condition
within thirty (30) days of the initial existence of such Good Reason Condition.
Upon receipt of such notice of the Good Reason Condition, the Company will be
provided with a period of thirty (30) days during which it may remedy the Good
Reason Condition and not be required to provide for the payments and benefits
described in Sections  3  or 4  as a result of such proposed resignation due to
the Good Reason Condition specified in the notice.  If the Good Reason Condition
is not remedied within the period specified in the preceding sentence, Executive
may resign for Good Reason based on the Good Reason Condition specified in the
notice, provided that such resignation must occur within sixty (60) days after
the initial existence of such Good Reason Condition.





-5-

--------------------------------------------------------------------------------

 



8.         Successors.

(a)        Company’s Successors.  Any successor to the Company (whether direct
or indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession.  For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 8  (a) or which
becomes bound by the terms of this Agreement by operation of law.

(b)        Executive’s Successors.  The terms of this Agreement and all rights
of Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

9.         Notices.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or one day following mailing via Federal Express or similar
overnight courier service.  In the case of Executive, mailed notices shall be
addressed to Executive at Executive’s home address that the Company has on file
for Executive.  In the case of the Company, mailed notices shall be addressed to
its primary office location, and all notices shall be directed to the attention
of its Chief Financial Officer.

10.       Confidentiality; Non-Solicitation.

(a)        Confidentiality.  While Executive is employed by the Company, and
thereafter, Executive shall not directly or indirectly disclose or make
available to any person, firm, corporation, association or other entity for any
reason or purpose whatsoever, any Confidential Information (as defined
below).  Upon termination of Executive’s employment with the Company, all
Confidential Information in Executive’s possession that is in written or other
tangible form (together with all copies or duplicates thereof, including
computer files) shall be returned to the Company and shall not be retained by
Executive or furnished to any third party, in any form except as provided
herein; provided, however, that Executive shall not be obligated to treat as
confidential, or return to the Company copies of any Confidential Information
that (i) was publicly known at the time of disclosure to Executive, (ii) becomes
publicly known or available thereafter other than by any means in violation of
this Agreement or any other duty owed to the Company by any person or entity, or
(iii) is lawfully disclosed to Executive by a third party.  For purposes of this
Agreement, the term “Confidential Information” shall mean information disclosed
to Executive or known by Executive as a consequence of or through his or her
relationship with the Company, about the customers, employees, business methods,
public relations methods, organization, procedures or finances, including,
without limitation, information of or relating to customer lists, of the Company
and its affiliates.  In addition, Executive shall continue to be subject to the
Proprietary Information and Inventions Assignment Agreement entered into between
Executive and the Company (the “Confidential Information Agreement”).





-6-

--------------------------------------------------------------------------------

 



(b)        Non-Solicitation.  In addition to Executive’s obligations under the
Confidential Information Agreement, Executive shall not for a period of two (2)
years following Executive’s termination of employment for any reason, either on
Executive’s own account or jointly with or as a manager, agent, officer,
employee, consultant, partner, joint venturer, owner or stockholder or otherwise
on behalf of any other person, firm or corporation, directly or indirectly
solicit or attempt to solicit away from the Company any of its officers or
employees or offer employment to any person who is an officer or employee of the
Company; provided, however, that a general advertisement to which an employee of
the Company responds shall in no event be deemed to result in a breach of this
Section 10  (b).  Executive also agrees not to harass or disparage the Company
or its employees, clients, directors or agents or divert or attempt to divert
any actual or potential business of the Company.

(c)        Survival of Provisions.  The provisions of this Section 10 shall
survive the termination or expiration of the applicable Executive’s employment
with the Company and shall be fully enforceable thereafter.  If it is determined
by a court of competent jurisdiction in any state that any restriction in this
Section 10 is excessive in duration or scope or is unreasonable or unenforceable
under the laws of that state, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that state.

11.       Dispute Resolution.  To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement,  Executive and the
Company agree that any and all disputes, claims, or causes of action arising
from or relating to the enforcement, breach, performance or interpretation of
this Agreement, Executive’s employment, or the termination of Executive’s
employment, shall be resolved to the fullest extent permitted by law by final,
binding and confidential arbitration, by a single arbitrator, in Alameda County,
California, conducted by Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) under the applicable JAMS employment rules.  By agreeing to this
arbitration procedure, both Executive and the Company waive the right to resolve
any such dispute through a trial by jury or judge or administrative
proceeding.  The arbitrator shall:  (i) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (ii) issue a written arbitration decision, to
include the arbitrator’s essential findings and conclusions and a statement of
the award.  The arbitrator shall be authorized to award any or all remedies that
Executive or the Company would be entitled to seek in a court of law.  The
Company shall pay all JAMS’ arbitration fees in excess of the amount of court
fees that would be required if the dispute were decided in a court of
law.  Nothing in this Agreement is intended to prevent either Executive or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration.  Notwithstanding the foregoing,
Executive and the Company each have the right to resolve any issue or dispute
over intellectual property rights by Court action instead of arbitration.

12.       Miscellaneous Provisions.

(a)        Section 409A.

(i)         Separation from Service.  Notwithstanding any provision to the
contrary in this Agreement, no amount deemed deferred compensation subject to
Section 409A of





-7-

--------------------------------------------------------------------------------

 



the Code shall be payable pursuant to Section 3 unless Executive’s termination
of employment constitutes a Separation from Service and, except as provided
under Section 13 (a)(ii) of this Agreement, any such amount shall not be paid,
or in the case of installments, commence payment, until the sixtieth (60th) day
following Executive’s Separation from Service.  Any installment payments that
would have been made to Executive during the sixty (60) day period immediately
following Executive’s Separation from Service but for the preceding sentence
shall be paid to Executive on the sixtieth (60th) day following Executive’s
Separation from Service and the remaining payments shall be made as provided in
this Agreement.

(ii)       Specified Employee.  Notwithstanding any provision to the contrary in
this Agreement, if Executive is deemed at the time of his separation from
service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (a) the expiration of the six (6)-month period measured from the date of the
Executive’s Separation from Service or (b) the date of Executive’s death.  Upon
the first business day following the expiration of the applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this Section 12
 (a)(ii) shall be paid in a lump sum to Executive, and any remaining payments
due under this Agreement shall be paid as otherwise provided herein.

(iii)      Expense Reimbursements.  To the extent that any reimbursements
payable pursuant to this Agreement are subject to the provisions of Section 409A
of the Code, any such reimbursements payable to Executive pursuant to this
Agreement shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred, the amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year, and Executive’s right to reimbursement under this Agreement
will not be subject to liquidation or exchange for another benefit.

(iv)       Installments.  For purposes of Section 409A of the Code (including,
without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), Executive’s right to receive any installment payments
under this Agreement shall be treated as a right to receive a series of separate
payments and, accordingly, each such installment payment shall at all times be
considered a separate and distinct payment.

(b)        Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c)        Whole Agreement.  This Agreement and the Confidential Information
Agreement represent the entire understanding of the parties hereto with respect
to the subject matter hereof and supersede all prior arrangements and
understandings regarding same.





-8-

--------------------------------------------------------------------------------

 



(d)        Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California.

(e)        Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(f)        Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.

(Signature page follows)

 





-9-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

ARDELYX, INC.

 

 

 

By: /s/ Mike Raab

 

 

 

Title: CEO

 

 

 

Date: May 7, 2018

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Elizabeth A. Grammer

 

 

 

Elizabeth A. Grammer

 

 

 

Date: May 7, 2018

 

 

 

-10-

--------------------------------------------------------------------------------